Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Cagle on 04/28/2022.

The application has been amended as follows: 

1. 	(Currently amended) --A power production plant comprising: 
a gasifier configured for receiving a solid fuel and providing a gaseous fuel; 
a combustor configured for receiving the gaseous fuel, an oxidant, and a diluent, and outputting a combustor exhaust stream; and 
a turbine configured to receive the combustor exhaust stream; 
wherein: 
the combustor includes an outer casing and a combustor liner defining a combustion chamber therein, the combustor liner comprising a plurality of longitudinally-extending reinforcing rib members engaged with an outer surface of the combustor liner and extending toward the outer casing, wherein adjacent rib members and the outer surface of the combustor liner define a plurality of cooling channels along the outer surface of the combustor liner, the plurality of cooling channels being configured to receive a flow of any one or more of the fuel, the oxidant, and the diluent thereagainst prior to being received by the combustion chamber to thereby provide for cooling of the combustor liner;
the combustor liner comprises one or more openings defined therein and adapted for passage therethrough of the oxidant into the combustion chamber; 
the combustor liner comprises one or more openings defined therein and adapted for passage therethrough of the diluent into the combustion chamber; and 
the combustor includes a wall comprising a longitudinally extending portion, the longitudinal extending portion of the wall positioned between the combustor liner and the outer casing, the wall being effective to allow only oxidant to flow along an upstream portion of the combustor liner and allow only diluent to flow along a downstream portion of the combustor liner.--
On page 6 line 1, “22-28. (Canceled)” should be amended to --[[22]]25-28. (Canceled)-- because claims 22-24 are currently pending.






Allowable Subject Matter
Claims 1, 4, 7-16, 21-24, are 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a power production plant comprising, among other features, 
a combustor liner comprising a plurality of longitudinally-extending reinforcing rib members engaged with an outer surface of the combustor liner to define a plurality of cooling channels along the outer surface of the combustor liner to receive a flow thereagainst;
the combustor liner comprises one or more openings for oxidant into the combustion chamber; 
one or more openings for the diluent into the combustion chamber; and 
the combustor includes a wall comprising a longitudinally extending portion, the longitudinal extending portion of the wall positioned between the combustor liner and the outer casing, the wall being effective to allow only oxidant to flow along an upstream portion of the combustor liner and allow only diluent to flow along a downstream portion of the combustor liner.
In claim 21, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a power production method comprising, among other steps, 
a first portion of at least the oxidant is introduced into the reaction zone of the combustion chamber through a swirler device; 
a second portion of at least the oxidant is introduced into the reaction zone of through a wall of the combustor liner downstream from the introduction of the first portion of at least the oxidant and upstream from the dilution zone; 
at least a portion of the diluent is introduced into the dilution zone through the wall; 
the second portion of at least the oxidant is passed along only an upstream portion of the combustor liner prior to being introduced into the reaction zone; and 
the at least a portion of the diluent is passed along only a downstream portion of the combustor liner prior to being introduced into the dilution zone.

ii.	Claims 4, 7-16, 22-24, and 29-30 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741